
	
		I
		112th CONGRESS
		1st Session
		H. R. 66
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Doggett (for
			 himself, Mr. Lewis of Georgia,
			 Mr. Blumenauer, and
			 Mr. Holt) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  an investment tax credit for waste-to-energy facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Waste-to-Energy Technology Act of
			 2011.
		2.Investment tax
			 credit for waste-to-energy facilities
			(a)30 percent
			 energy percentageClause (i)
			 of section 48(a)(2)(A) of the Internal Revenue Code of 1986 is amended by
			 striking and at the end of subparagraph (III) and by inserting
			 after subparagraph (IV) the following new subparagraph:
				
					(V)qualified waste-to-energy property,
				and
					.
			(b)Energy
			 propertySubparagraph (A) of section 48(a)(3) of such Code is
			 amended by striking or at the end of clause (vi), by inserting
			 or at the end of clause (vii), and by inserting after clause
			 (vii) the following new clause:
				
					(viii)qualified waste-to-energy
				property,
					.
			(c)Qualified
			 waste-to-Energy property definedSubsection (c) of section 48 of
			 such Code is amended by adding at the end the following new paragraph:
				
					(5)Qualified
				waste-to-energy property
						(A)In
				generalThe term
				qualified waste-to-energy property means property comprising a
				system which—
							(i)uses municipal solid waste or municipal
				sewage sludge as the feedstock for producing solid, liquid, or gas fuel, or for
				producing energy, and
							(ii)is certified by
				the Secretary under subparagraph (D)(iii) as eligible for a credit under this
				section.
							(B)ExceptionSuch term does not include any landfill
				facility that recirculates leachate, regrades landfill surfaces to encourage
				runoff to infiltrate the cells, or delays installation of covers longer than 18
				months following the cell reaching more than 90 percent of its final
				grade.
						(C)LimitationThe amount allowed as a credit for a
				qualified waste-to-energy property shall not exceed the credit allocation to
				such project under subparagraph (D)(ii).
						(D)Competitive
				allocation of credit
							(i)In
				generalNot later than 180
				days after the date of enactment of this section, the Secretary, in
				consultation with the Administrator of the Environmental Protection Agency,
				shall establish a qualifying waste-to-energy project program to consider and
				award certifications for qualified investments eligible for credits under this
				section to qualifying waste-to-energy project sponsors.
							(ii)LimitationThe
				total amount of credits that may be allocated under the program shall not
				exceed $1,000,000,000.
							(iii)Certification
								(I)Application
				periodAn application for certification under this paragraph may
				only be submitted during the 2-year period beginning on the date the Secretary
				establishes the program under clause (i) and shall contain such information as
				the Secretary may require.
								(II)Time to meet
				criteria for certificationEach applicant for certification shall
				have 1 year from the date of acceptance by the Secretary of the application
				during which to provide to the Secretary evidence that the requirements of the
				certification have been met.
								(iv)Selection
				criteriaIn determining which qualifying waste-to-energy projects
				to certify under this section, the Secretary—
								(I)shall take into
				consideration only those projects where there is a reasonable expectation of
				commercial viability, and
								(II)shall take into
				consideration those projects which—
									(aa)use
				the least amount of materials which are commonly recycled,
									(bb)will provide the greatest net impact in
				avoiding or reducing air pollutants or anthropogenic emissions of greenhouse
				gases (including lifecycle leakage of greenhouse gases),
									(cc)have the lowest
				levelized cost of generated or stored energy, or of measured reduction in
				energy consumption or greenhouse gas emission (based on costs of the full
				supply chain), and
									(dd)pose the fewest
				risks (other than climate risks) to environmental and human health.
									(v)Limitation on
				allocationNo credit shall be
				allocated with respect to any qualified waste-to-energy property for which
				there is no net benefit in cumulative lifecycle greenhouse gas
				emissions.
							(vi)Greenhouse gas
				leakage from facilityFor
				purposes of clause (iv)(II)(bb)—
								(I)In
				generalThe lifecycle leakage of greenhouse gases is, on a
				integrated basis, the leakage rate during each phase multiplied by the
				proportion of lifetime greenhouse gases that are released by the facility in
				that phase, which shall be based upon field data where that can be
				accomplished.
								(II)Matters
				includedIncluded in the
				lifecycle analysis shall be an accounting of the leakage of greenhouse gases
				attendant upon the production of bio-based energy from the facility. Such
				leakage shall be determined over the longer of the entire lifetime the facility
				releases greenhouse gases into the atmosphere or the time the facility is
				capable of doing so by virtue of the quantity of any residual carbon remaining
				after energy production. Leakage shall be accounted for during each distinct
				phase of the facility’s life, including the time before the gas collection
				system and the final cover is installed and the time after funds previously set
				aside to maintain the final cover after the facility is closed are no longer
				available. Leakage shall be counted for the entire time the facility generates,
				or is capable of generating, greenhouse gases.
								(vii)Definitions
				relating to greenhouse gas leakageFor purposes of clause (vi)—
								(I)LeakageThe term leakage means the
				portion of the total greenhouse gases generated by decomposition of organic
				discards disposed of in the facility that are released into the
				atmosphere.
								(II)FacilityA
				facility refers not only to the energy-producing machinery but also to the
				entire municipal solid waste landfill unit.
								(III)PhaseThe
				term phase means one of the time periods when greenhouse gases are
				generated at a facility at distinctly different rates of generation and rates
				of gas collection. For landfill facilities that produce biogas, the periods
				are—
									(aa)the
				time prior to the installation of active gas collection systems,
									(bb)the
				time after the installation of the systems but prior to installation of the
				final cover,
									(cc)the
				time after installation of the final cover but prior to the time that
				maintenance of the cover ends, and
									(dd)the
				time after maintenance of the cover ends.
									(IV)Bio-based
				energyThe term
				bio-based energy means energy produced from the current
				decomposition of plants or animals.
								(V)Integrated
				basisThe term
				integrated basis means first multiplying the collection efficiency
				applicable for each phase of the life of a landfill facility by the proportion
				of the total gas over the landfill’s life that is generated during that phase,
				and then summing the product of the two for each phase to determine the
				integrated collection efficiency that reflects the actual lifetime collection
				efficiency.
								(E)Denial of double
				benefit
							(i)In
				generalA credit shall not be allowed under sections 40, 40A, 45,
				48B, and 6426 with respect to any fuel produced at a facility with respect to
				which a credit is allowed under this section.
							(ii)Coordination
				with ARRA grantA credit
				shall not be allowed under this section for any facility if a grant is made
				under section 1603 of the American Recovery and Reinvestment Act with respect
				to such
				facility.
							.
			(d)Conforming
			 amendmentSubsection (e) of
			 section 45 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(12)Coordination
				with energy credit for qualified waste-to-energy propertyThe term qualified facility
				shall not include any facility which produces electricity from qualified
				waste-to-energy property (as defined in section 48(c)(5)) if a credit is
				determined under section 48 with respect to such property for the taxable year
				or any prior taxable
				year.
					.
			(e)ReportAfter the Secretary of the Treasury, in
			 consultation with the Administrator of the Environmental Protection Agency, has
			 made all of the credit allocation under section 48(c)(5) of the Internal
			 Revenue Code of 1986 (as added by subsection (a)), the Secretary, in
			 consultation with the Administrator, shall submit to Congress a report on the
			 recipients of the energy credit for qualified waste-to-energy property under
			 section 48 of such Code and the effectiveness of the selection criteria under
			 section 48(c)(5)(D)(iv) of such Code in selecting waste-to-energy projects
			 these projects. The report shall also include recommendations (if any) for
			 continuing the waste-to-energy credit under section 48(c) of such Code and, if
			 so, at what dollar amount. The Secretary shall, upon making a certification of
			 such credit under section 48(c)(5)(D)(iii) of such Code, publicly disclose the
			 identity of the applicant and the amount of the credit with respect to such
			 applicant.
			(f)Effective
			 dateThe amendments made by
			 this section shall apply to facilities placed in service in periods after the
			 date of the enactment of this Act, in taxable years ending after such date,
			 under rules similar to the rules of section 48(m) of the Internal Revenue Code
			 of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
			
